

116 HRES 1271 RH: Providing for consideration of the Senate amendment to the bill (H.R. 133) to promote economic partnership and cooperation between the United States and Mexico; providing for disposition of the Senate amendment to the bill (H.R. 1520) to amend the Public Health Service Act to provide for the publication of a list of licensed biological products, and for other purposes; and for other purposes.
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 101116th CONGRESS2d SessionH. RES. 1271[Report No. 116–679]IN THE HOUSE OF REPRESENTATIVESDecember 21, 2020Ms. Shalala, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the Senate amendment to the bill (H.R. 133) to promote economic partnership and cooperation between the United States and Mexico; providing for disposition of the Senate amendment to the bill (H.R. 1520) to amend the Public Health Service Act to provide for the publication of a list of licensed biological products, and for other purposes; and for other purposes.That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 133) to promote economic partnership and cooperation between the United States and Mexico, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or her designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 116-68. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The question of adoption of the motion shall be divided for a separate vote on the matter proposed to be inserted as divisions B, C, E, and F, and the Chair shall first put the question on such portion of the divided question. If either portion of the divided question fails of adoption, then the motion shall immediately be considered to have failed of adoption. 2.Upon adoption of this resolution, the House shall be considered to have taken from the Speaker's table the bill (H.R. 1520) to amend the Public Health Service Act to provide for the publication of a list of licensed biological products, and for other purposes, with the Senate amendment thereto, and to have concurred in the Senate amendment with an amendment consisting of the text of Rules Committee Print 116-69.3.The Clerk shall be authorized to make necessary technical and conforming changes in the engrossment of the House amendments specified in the first two sections of this resolution, to include corrections in spelling, punctuation, section numbering, and cross-references. 4.If a veto message is laid before the House on H.R. 6395, then after the message is read and the objections of the President are spread at large upon the Journal, further consideration of the veto message and the bill shall be postponed until the legislative day of Monday, December 28, 2020; and on that legislative day, the House shall proceed to the constitutional question of reconsideration and dispose of such question without intervening motion. 5.The chair of the Committee on Appropriations and the chair of the Permanent Select Committee on Intelligence may insert in the Congressional Record not later than December 28, 2020, such material as they may deem explanatory of the Senate amendment and the motion specified in the first section of this resolution.December 21, 2020Referred to the House Calendar and ordered to be printed